Grant, J.
(after stating the facts). The case is before us upon the record only, no bill of exceptions having been settled. There is no room for construction, for the intent of the testatrix too clearly appears within the four corners of the will. The will evidently makes disposition of all her property. She made certain specific bequests, and devised the residue (naming the real and personal property) to her daughter, charged with the payment of three specific sums to the persons named, not out of the notes, mortgages, etc., mentioned, but out of the entire portion of the estate devised to her. The language is wholly inappropriate to express an intention to make these three bequests a charge upon any specific portion of the. property devised.
Judgment affirmed.
The other Justices concurred.